    Case 1:17-cv-00508-RJJ-ESC ECF No. 120 filed 10/12/18 PageID.754 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN



BARBARA HAYWOOD,
                                                 HON. ROBERT J. JONKER
               Plaintiff,                        U.S. DISTRICT COURT JUDGE


v                                                FILE NO. l:17-cv-508-RJJ-ESC


UNKNOWN HOUGH, ET AL,

               Defendants.
                                                                         /
Barbara Haywood, Pro Per                         G. Gus Morris (P32960)
723 E. Lansing, Apt. 587B                        Christopher J. Raiti (P68600)
Idlewild, MI 49642                               MCGRAW MORRIS, P.C.
(231)660-6060                                    Attorneys for Def. EAGLE
                                                 2075 W. Big Beaver Road, Ste. 750
Adam P. Sadowski (P73864)                        Troy, MI 48084-3433
Brandon W. Waddell (P81494)                      (248) 502-4000/(248) 502-4001 Fax
Assistant Attorney General                       gmorris@mcgrawmorris.com
Attorneys for Def. HUBBARD                       craiti@mcgrawmorris.com
Civil Litigation, Employment &
Elections Division                               Gregory R. Grant (P68808)
525 W. Ottawa Street                             CUMMINGS, McCLOREY,             DAVIS   &
P.O. Box 30736                                   ACHO, P.L.C.
Lansing, MI 48909                                Attorneys for Def. HOUGH
(517)373-6434/(517)241-2741 Fax                  310 W. Front Street, Ste. 221
sadowskia@michigan.gov                           Traverse City, MI 49684
waddellb@michigan.gov                            (231) 922-1888/(231) 922-9888 Fax
                                                 ggrant@cmda-law.com
                                   /


                             AFFIDAVIT OF GREGORY R. GRANT


STATE OF MICHIGAN                      )
                                       ) ss.
COUNTY OF GRAND TRAVERSE)

         NOW COMES, Gregory R. Grant, who being sworn upon my oath, deposes and says as

follows:


         1.    That I am fully competent to give testimony under oath in the above-captioned
 Case 1:17-cv-00508-RJJ-ESC ECF No. 120 filed 10/12/18 PageID.755 Page 2 of 2



matter, and that all of the matter hereinafter set forth is based upon my personal knowledge.

       2.      The following is based on my personal knowledge.

       3.      On October 23, 2017, my legal assistant deposited in a U.S. mail receptacle in

Traverse City, Michigan, Defendant, Lawrence Hough's Rule 26(a)(1) Initial Disclosures with

attached bate stamped documents 1 - 12, a CD-R containing audio phone calls, Proof of Service

and a letter addressed to Ms. Haywood's attention. (Exhibit A).

       4.      The sealed envelopes were addressed to Ms. Barbara Haywood, 723 E. Lansing,

Apt. 587B, Idlewild, MI 49642 and to Adam P. Sadowski, Assistant Attorney General, Civil

Litigation, Employment & Elections Division, 525 W. Ottawa Street, P.O. Box 30736, Lansing,

MI 48909.


       5.      The Proof of Service was the only document that was electronically filed with this

Honorable Court (ECF 27 - Exhibit B).

       Further, your Affiant sayeth not.


                                                     Gregory R. Grant

Subscribed and sworn to before me this
12th day of October, 2018
                                                                             LAURA L. ROBBINS
                                                                         NOTARY PUBLIC, STATEOF Ml


     i/Ui/id      m\hw^                                                      COUNTY OF ANTRIM
                                                                      MY COMMISSION EXPIRES Apr 13.2024
                                                                    ACTING IN COUNTY Ofg^ TfiWf$£>
Laura L. Robbins, Notary Public
County of Antrim, State of Michigan
My Commission Expires: 04/13/2024
Acting in Grand Traverse County, Michigan
